DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 Response to Amendment
The amendments filed 4/26/2021 have been accepted. Claims 1-4, 8-12, 14-17, and 19-24 are still pending. Claims 1, 10, 11, 16, and 22 are amended. Claim 24 is new. Claim 7 has been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 10/2/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 14, 16, 17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agesen (US PGPub 2010/0088474) in view of Gaonkar et al. (US Patent 9,886,398, hereafter referred to as Gaonkar) in further view of Kapoor et al. (US PGPub 2013/0312098, hereafter referred to as Kapoor) in further view of Agesen et al. (US Patent 6,961,806) in view of Waldspurger (US Patent 6,789,156).
Regarding claim 1, Agesen teaches identifying, by the virtualization software, duplicate memory pages in system memory of the host computer, sharing a memory page of the duplicate memory pages among the plurality of virtualized computing instances (Paragraphs [0022]-[0025], states that shared memory pages exist and that they can be used to establish a sharing arrangement meaning that states that the system marks or identifies one or more pages that are shared between contexts. This is done using transparent page sharing which involves regularly scanning the memory for duplicate pages and reclaiming duplicates so as to save memory (see Waldspurger (US Patent 6,789,156) for more detail, which is incorporated by reference into Agesen, Paragraph [0006]). Paragraphs [0033] and [0034] state that a virtualization software can control the resources for the various virtual machines which would include the shared memory and its contents), and creating a private copy of the shared memory page for the first virtualized computing instance (Paragraph [0044], states that a copy-on-write technique is used on shared pages and if a page has been marked as COW and a subsequent write is attempted a private copy will be generated for the write command) and a page table maintained by the virtualization software, the entry of the page table mapping a logical page number associated with the shared memory page to a machine page number associated with the shared memory page (Paragraph [0043] discusses the shadow page tables which map virtual addresses to machine addresses. Paragraph [0008], also gives a description of what information is contained in a generic page table). Agesen does teach creating a (Paragraph [0044], this is done in response to a copy-on-write fault), but not in response to the reads satisfying a threshold read pattern and does not teach monitoring reads by a first virtualized computing instance targeting the shared memory page. Agesen also does not teach associating the shared memory page with a copy-on-read-indicator, installing a read trace by setting a protection field in an entry of a page table referencing the shared memory page, the setting of the protection field in the entry referencing the shared memory page configured to cause a page fault in response to a read command targeting the shared memory page, or monitoring in response to one or more page faults triggered by the read trace.
Gaonkar teaches associating a shared memory block/page with a copy-on-read indicator (Col 3, lines 45-65 – Col. 4, lines 1-4, states that a copy-on-read is used in the system and Col. 4, lines 47-64 states that identification can be made of which pages to be copied based on when certain processes access them. Since the method in this particular configuration is using copy-on-read as the method for copying, these identifiers would then be copy-on-read identifiers. Gaonkar also teaches this for copy-on-write, and if that is the method that is configured then the identifiers would be copy-on-write identifiers), monitoring reads by a first virtualized computing instance targeting the shared memory block (Col. 4, lines 47-64, this is obvious given that copies can be made when a particular process accesses a particular page using a copy on read mechanism that reads would be monitored. Col. 7, lines 11-39, describe the system as a hypervisor with several operating systems (virtualized computing instances)), and creating a copy of the shared memory page for the first virtualized computing instance in response to a read (Col. 4, lines 47-64, as stated previously). Since both Agesen and Gaonkar teach creating copies of data upon a particular access it would have been obvious to one of ordinary skill to modify the teachings of Agesen with those of Gaonkar to have an indicator for determining when to perform a copy-on-read or copy-on-write (depending on which is configured to be used) to obtain the predictable result of associating the shared memory page with a copy-on-read indicator, monitoring reads by a first virtualized computing instance targeting the shared memory page, and creating a private copy of the shared memory page for the first virtualized computing instance in response to the read. Agesen and Gaonkar do not teach creating a private copy of the shared memory page for the first virtualized computing instance in response to the reads satisfying a threshold read pattern, installing a read trace by setting a protection field in an entry of a page table referencing the shared memory page, the setting of the protection field in the entry referencing the shared memory page configured to cause a page fault in response to a read command targeting the shared memory page, or monitoring in response to one or more page faults triggered by the read trace.
Kapoor teaches accessing a page in response to the reads satisfying a threshold read pattern (Paragraph [0008], states that an anti-malware rule can be put in place that either permits or denies the access of a particular resource based on a first and second attempt to access the resource. Paragraph [0051] states that the access operations may include reading). It would have been obvious to one of ordinary skill to modify the teachings of Agesen and Gaonkar with those of Kapoor to monitor the read commands of a virtual machine and create a private copy of the shared memory page when the reads of the virtual machine satisfy a threshold read pattern in order to implement anti-malware lightweight rules for preventing false positive identification (Kapoor, Paragraph [0001]). Agesen, Gaonkar, and Kapoor do not teach installing a read trace by setting a protection field in an entry of a page table referencing the shared memory page, the setting of the protection field in the entry referencing the shared memory page configured to cause a page fault in response to a read command targeting the shared memory page or monitoring in response to one or more page faults triggered by the read trace.
Agesen et al. teaches installing a read trace for the shared memory page by setting a protection item referencing the shared memory page, the setting of the protection item referencing the shared memory page configured to cause a page fault in response to a read command targeting the shared memory page (Col. 9, lines 1-15, indicate that traces can be present in common (shared) memory space and that the trace can be a read trace (does same thing as a write trace but with read operations). Col. 7 line 59-Col. 8 line 15, describes how write protections can be used for a range of memory (shared pages) which cause page faults to occur when an attempted access is made), and a fault being triggered by a read trace (Col. 13, lines 29-53, states that a write trace for a particular region can be placed and that if a write is attempted it can trigger a fault. Col. 9, lines 10-15, state that the traces can also be read traces). Since Agesen, Gaonkar, Kapoor, and Agesen et al. teach the use of faults it would have been obvious to one of ordinary skill in the art to modify the teachings of Agesen, Gaonkar, Kapoor, and Agesen et al. to install a read trace and initiate the monitoring step in response to the fault generated by the read trace to obtain the predictable result of installing a read trace and wherein the step of monitoring is performed in response to one or more page faults triggered by the read trace. Agesen, Gaonkar, Kapoor, and Agesen et al. do not teach setting a protection field in an entry of a page table referencing the shared memory page
Waldspurger teaches setting a protection field in an entry of a page table referencing the shared memory page, the setting of the protection field in the entry referencing the shared memory page configured to cause a page fault in response to a command targeting the shared memory page (Col. 21, lines 28-45, state that a trace can be placed by updating the page table entry with a mark. Col. 14, line 35-43, states that the copy-on-write can trigger a fault). Since both Agesen/Gaonkar/Kapoor/Agesen et al. and Waldspurger teach installing traces it would have been obvious to one of ordinary skill at the time to combine the prior art elements according to known methods by modify the teachings of Agesen, Gaonkar, Kapoor, and Agesen et al. so as to install the read trace using the means taught in Waldspurger to obtain the predictable result of setting a protection field in an entry of a page table referencing the shared memory page, the setting of the protection field in the entry referencing the shared memory page configured to cause a page fault in response to a command targeting the shared memory page
Regarding claim 2, Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claim 1. Gaonkar further teaches wherein the threshold read pattern comprises a single read (Col. 4, lines 47-64, states the use of copy-on-read and Col. 6, lines 43-45, shows that only one read is needed to make a copy). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 3, Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claim 1. Kapoor further teaches wherein the threshold read pattern comprises a plurality of reads (Paragraphs [0008] and [0051], as stated in the rejection to claim 1, two attempts to access a resource are made and the access attempts can be read). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 8, Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claim 1. Agesen further teaches wherein the virtualization software comprises a hypervisor and the plurality of virtualized computing instances is a plurality of virtual machines (Paragraph [0033], states that the virtual machine monitor can also be called a hypervisor. Paragraph [0035] states that the hypervisor may act as the interface for all the virtual machines). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 10, Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claim 1. Agesen further teaches wherein the step of (Paragraph [0041], describes the mapping of the guest physical pages (PPN) to the machine memory page (MPN)). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 21, Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claim 1. Agesen et al. further teaches wherein installing the read trace comprises marking a memory region of the host computer with the read trace (Col. 9, lines 1-15, as stated in the rejection to claim 1, since traces are being placed it means that there has to be some kind of marking or indication that show that the particular page have a trace placed on them). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 11, 12, 14, and 22, claims 11, 12, 14, and 22 are the system claims associated with claims 1, 2, 3, 8, and 21. Since Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claims 1, 2, 3, 8, and 21 and Agesen further teaches a hardware platform having a central processing unit and a system memory (Fig. 1, hardware 100 with CPU 110 and MEM 120) and virtualization software executing on the hardware platform, the virtualization software supporting execution of a plurality of virtualized computing instances (Fig. 1, VMM 510 and VM 300. Paragraph [0030] states that there can be more than one VM) they therefore teach all the limitations of claims 11, 12, 14, 
Regarding claims 16, 17, 19, and 23, claims 16, 17, 19, and 23 are the computer readable medium claims associated with claims 1, 2, 3, 8, and 21. Since Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claims 1, 2, 3, 8, and 21 and Agesen further teaches a computer readable medium (Paragraph [0094]) they therefore teach all the limitations of claims 16, 17, 19, and 23; therefore the rejections made for claims 1, 2, 3, 8, and 21 also apply to claims 16, 17, 19, and 23.
Regarding claim 24, Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claim 1. Waldspurger further teaches wherein setting the protection field in the entry of the page table further comprises setting a write-protection field in the entry (Col. 21, lines 28-45, the mark is to state that the page is write protected making the field that contains the mark a write-protection field). The combination of and reason for combining are the same as those given in claim 1.

Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger as applied to claim 1 above, and further in view of Gopolan et al. (US Patent 7,925,711, hereafter referred to as Gopolan).
Regarding claim 4, Agesen, Gaonkar, Kapoor, and Agesen et al. teach all the limitations of claim 1. Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger do not teach wherein the threshold read pattern comprises a plurality of reads (Col. 3, lines 45-61, states that the criteria may include the frequency of read requests being made). Since both Agesen/Gaonkar/Kapoor/Agesen et al/Waldspurger and Gopolan teach a criteria based on access requests it would have been obvious to one of ordinary skill at the time to substitute the subsequent access requests taught in Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger with the frequency of reads as taught in Gopolan to obtain the predictable result of the threshold read pattern comprises a plurality of reads within a time period.
Regarding claim 12, claim 12 is the system claim associated with claim 4. Since Agesen, Gaonkar, Kapoor, Agesen et al., Waldspurger, and Gopolan teach all the limitations of claim 4 and Agesen further teaches a hardware platform having a central processing unit and a system memory (Fig. 1, hardware 100 with CPU 110 and MEM 120) and virtualization software executing on the hardware platform, the virtualization software supporting execution of a plurality of virtualized computing instances (Fig. 1, VMM 510 and VM 300. Paragraph [0030] states that there can be more than one VM) they therefore teach all the limitations of claim 12; therefore the rejections made for claim 4 also apply to claim 12.
Regarding claim 17, claim 17 is the computer readable medium claim associated with claim 4. Since Agesen, Gaonkar, Kapoor, Agesen et al., Waldspurger, and Gopolan teach all the limitations of claim 4 and Agesen further teaches a computer readable medium (Paragraph [0094])  they therefore teach all the .

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger as applied to claim 1 above, and further in view of Phelan et al. (US Patent 9,524,183, hereafter referred to as Phelan).
Regarding claim 9, Agesen, Kapoor, Agesen et al., and Waldspurger teach all the limitations of claim 1. Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger do not teach wherein the virtualization software comprises an operating system and the plurality of virtualized computing instances is a plurality of containers. Phelan teaches wherein the virtualization software comprises an operating system and the plurality of virtualized computing instances is a plurality of containers (Col. 2, lines 23-26, describe resources that include an operating system and containers). Since both Agesen/Gaonkar/ Kapoor/Agesen et al/Waldspurger and Phelan teach virtualization software and virtualized computing instances it would have been obvious to one of ordinary skill in the art to substitute the hypervisor and virtual machines of Agesen, Gaonkar, Kapoor, Agesen et al., and Waldspurger with the operating system and containers of Phelan to obtain the predictable result of the virtualization software comprises an operating system and the plurality of virtualized computing instances is a plurality of containers.
Regarding claim 15, claim 15 is the system claim associated with claim 9. Since Agesen, Gaonkar, Kapoor, and Phelan teach all the limitations of claim 9 and Agesen further teaches a hardware platform having a central processing unit and a (Fig. 1, hardware 100 with CPU 110 and MEM 120) and virtualization software executing on the hardware platform, the virtualization software supporting execution of a plurality of virtualized computing instances (Fig. 1, VMM 510 and VM 300. Paragraph [0030] states that there can be more than one VM) they therefore teach all the limitations of claim 15; therefore the rejections made for claim 9 also apply to claim 15.
Regarding claim 20, claim 20 is the computer readable medium claim associated with claim 9. Since Agesen, Gaonkar, Kapoor, and Phelan teach all the limitations of claim 9 and Agesen further teaches a computer readable medium (Paragraph [0094])  they therefore teach all the limitations of claim 20; therefore the rejections made for claim 9 also apply to claim 20.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “by setting a protection field in an entry of a page table referencing the shared memory page, the page table maintained by the virtualization software, the setting of the protection field in the entry referencing the shared memory page configured to cause a page fault in response to a read command targeting the shared memory page” to overcome the prior rejections set forth in the Final Rejection mailed 10/2/2018. To address this, Waldspurger has been incorporated into the rejection to help teach the amended limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132